Citation Nr: 1244198	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for service-connected chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint, effective January 1, 2008, to include the issue of whether the reduction to a 10 percent rating was proper.

2.  Entitlement to an evaluation higher than 20 percent for service-connected chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint.

3.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2006, the RO denied service connection for a back disorder, secondary to the left knee disability.  This decision was confirmed in August 2007.  The Veteran filed a claim for an increased rating for her left knee disability in January 2007.  The RO decreased the Veteran's left knee disability rating from 20 to 10 percent in an October 2007 rating decision, effective January 1, 2008.  The Veteran then perfected a timely appeal with respect to this reduction.  In so doing, she has consistently maintained that a higher rating (including restoration of the previously assigned 20 percent evaluation) is warranted for her left knee disability.  Thus, the Board finds that this appeal includes a claim for a rating in excess of 20 percent for the left knee disability as additionally noted on the title page of this decision. 

The issues of an increased rating higher than 20 percent for left knee chondromalacia with degenerative joint disease of the patellofemoral joint and service connection for a back disorder, secondary to the left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In August 2007, the RO notified the Veteran that VA proposed reducing the disability rating for her service-connected left knee from 20 to 10 percent.

2.  In an October 2007 rating decision, the RO reduced the rating for the Veteran's service-connected left knee from 20 percent to 10 percent, effective January 1, 2008; the 20 percent rating had been in effect since December 7, 2004, less than five years.

3.  The evidence at the time of the rating reduction demonstrated that the Veteran's left knee disability had not actually improved, as it was manifested by limitation of motion due to pain, degenerative arthritis, and instability requiring a knee brace and cane.


CONCLUSION OF LAW

The reduction of a 20 percent rating for chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint to 10 percent was not proper and the 20 percent rating is restored.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. § 3.105(e), 3.344(c) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board restores the Veteran's 20 percent rating for her left knee disability, and remands the other claims on appeal.  Aside from the issues addressed in the remand section below, this award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Rating Reduction for the Left Knee Disability

The RO originally granted service connection for left knee chondromalacia in November 1982, assigning a 0 percent rating, effective June 8, 1982.  An increased rating of 10 percent was granted in an April 1998 rating decision, effective December 8, 1997.  

The Veteran filed an increased rating claim for her left knee disability on December 7, 2004.  The RO granted an increased rating of 20 percent for chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint in an April 2005 rating decision, with an effective date of December 7, 2004.  

In January 2007, the Veteran filed an increased rating claim for her left knee due to an increase in severity.  She mentioned that she had been issued a left knee brace from the VAMC in Salisbury in October 2006 due to the fact that her knee had now developed instability.  The Veteran was provided with a VA examination in July 2007 that addressed the left knee disability.  Based on the findings on the July 2007 VA examination report, rather than granting an increased rating, the RO found that the Veteran's left knee disability had improved, and instead decided that a decrease in disability rating was warranted.

The Veteran was provided with notice of the RO's intent to decrease the disability rating for her left knee disability from 20 percent to 10 percent in an August 2007 proposed rating decision.  Subsequently, in an October 2007 rating decision, the RO decreased the disability rating for the left knee disability from 20 to 10 percent, effective January 1, 2008.  The Veteran appealed this action. 

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2). 

The Veteran bears the burden of presenting and supporting her claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

In the present case, an August 2007 rating decision proposed the reduction of the schedular rating for the Veteran's left knee disability from 20 percent to 10 percent.  The Veteran was notified of the proposed action in an August 2007 letter and was given the required 60 days to present additional evidence before the RO subsequently implemented the rating reduction, effective January 1, 2008.  The RO notified the Veteran of the action taken and her appellate rights in a November 2007 letter.  As such, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i). 

The Board must now consider whether the reduction in rating was proper.  As noted above, the 20 percent evaluation was assigned with an effective date of December 7, 2004 and the reduction to 10 percent was made effective January 1, 2008.  As such, the 20 percent evaluation was in effect for less than five years and the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Therefore, a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  See 38 C.F.R. § 3.344 (c).  Moreover, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, supra, at 421.  In addition, it must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 420-21.  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The RO proposed reducing the Veteran's rating for a left knee disability from 20 percent to 10 percent based on a July 2007 VA examination report.  The Veteran asserted in an August 2008 statement that her knee condition had not gotten any better and that she was not able to bend her knee any further than before.  In an August 2008 statement she indicated that her knee had worsened instead of improved as shown by a July 2008 MRI report, which noted findings compatible with a tear of the posterior horn of the lateral meniscus.  She continued to assert that her left knee disability had not improved in a May 2010 statement and indicated that she disagreed with a decision to decrease her benefits based on one evaluation on one day.  

The question of whether a disability has improved involves consideration of the applicable rating criteria.   The Veteran's left knee disability currently is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5257, for other impairment of the knee, recurrent subluxation or lateral instability, and 5260 for limitation of motion flexion.    

Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.

Lateral instability and degenerative arthritis of the knee may be rated separately under DC's 5257 and 5003. VAOPGCPREC 23-97 (1997).  

Traumatic arthritis established by x-ray findings is to be evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable (0 percent) rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  

DC 5261 addresses limitation of extension of the leg.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004 (2004).

The Veteran was examined as part of her December 2004 increased rating claim in a February 2005 VA examination.  The Veteran stated that she had flare-ups every day and that her knee would pop and occasionally give way on her and make her fall.  Her pain was at a level of 3 out of 10 on examination.  She also stated that she required the use of a cane for support.  The main aggravating factors were manipulating stairs and rising from a sitting position.  An MRI done at the Fayetteville VAMC in October 2004 showed degenerative changes in the patellofemoral joint, with a large costochondral defect on the lateral femoral condyle.  She noted no episodes of dislocation or subluxation.  She stated that the knee condition severely interfered with her occupation and daily activities in anything that required much ambulation because of the pain.

On physical examination of the left knee, there was no swelling, tenderness, deformity, loss of motion, pain on motion, or other abnormalities, except for tenderness over the patellofemoral tendon and joint.  Both passive and active motions were the same.  No pain recurred on repetitive motion.  Repetitive motion caused no change but the examiner anticipated that when she manipulated the stairs she would have pain.  She also had pain in the patellofemoral area when she arose from a sitting position in the examining room.  There was no other objective evidence of painful motion.  She ambulated entirely normally and there were no skin or shoe wear breakdowns.  There also was no ankylosis.  The diagnosis was chondromalacia with degenerative joint disease of the patellofemoral joint.  

A July 2007 VA examination report was provided addressing the left knee (which, again, was the examination report relied on to reduce her left knee disability rating from 20 to 10 percent).  The Veteran noted that she had flare-ups of anterior left knee pain several times per year, lasting one to a few days, mild to moderate in severity without limitation of motion.  There was no deformity of the left knee, but it would "pop out" at times and had instability.  She also had pain and stiffness.  There was no weakness or episodes of dislocation or subluxation; nor were there episodes of locking or effusion and the condition did not affect motion of one or more joints.  At times the left knee would swell.  There was no effect on her usual occupation from the knee at her IT help desk job, except that it would get stiff with prolonged sitting and she would have to get up and stretch.  She used a knee brace and cane for walking, and could stand for one to two hours and walk for five minutes.  

On physical examination her gait was normal and there was no evidence of abnormal weight-bearing.  She had painful movement and moderate crepitation.  There was no instability or patellar or meniscus abnormality.  Range of motion was from 0 to 120 degrees with pain beginning at 115 degrees.  There was no additional limitation on repetitive use.  On extension, there was no pain or additional limitation on repetitive use.

A July 2008 MRI report shows findings compatible with a tear of the posterior horn of the lateral meniscus.

In December 2009, the Veteran underwent another VA examination for the left knee.  She described flare-ups five to six days a week with a precipitating factor of going up or down stairs.  She indicated that she had severe limitation of motion or decrease in function during a flare.  She used a brace and cane at least five days a week and had corrective shoes that she sometimes wore.  She had no episodes of dislocation or recurrent subluxation.  She used to do office work and last worked in August 2009.  Prior to that she worked at home and did not miss any days of work.  The effect on her occupational functioning was that she had impaired mobility.

On physical examination there was tenderness and instability but no deformity.  There was objective evidence of pain with active motion.  Flexion was to 45 degrees (with normal being to 140 degrees) and extension was limited by 10 degrees.  There also was objective evidence of pain following repetitive movement.  The examiner indicated that there was additional limitations after three repetitions of range of motion but did not specify the type of limitation or the additional degrees of limitation of motion.

A September 2010 VA examination report mostly addressed the back, but it also mentioned that the Veteran had been seen several times in 2010 for her left knee and most recently by "ortho" in July 2010, where it was noted she had range of motion from 0 to 90 degrees with painful motion.  There was some degenerative joint disease of the left knee patellofemoral joint and she had swelling of the left leg at a 4 out of 10.  

After considering the pertinent medical history as detailed above, the Board agrees with the Veteran that the reduction of her disability rating for the left knee from 20 percent to 10 percent, in the October 2007 rating decision, was improper because the medical evidence does not show improvement since the February 2005 examination.  Specifically, on physical examination during the February 2005 examination, the Veteran had no limitation of motion in the left knee and no painful motion, but in July 2007, she did have limited and painful motion in the left knee.  So rather than having improved, it appears that the Veteran's left knee disability actually worsened from February 2005 to July 2007.  

Although the July 2007 VA examination report only showed impairment warranting a 10 percent rating for left knee limitation of motion (in that flexion was only limited to 115 degrees and extension was full, but there was degenerative arthritis), the report also noted that the Veteran complained of left knee instability and had been issued both a left knee brace and a cane for walking.  Although there was no recurrent subluxation or instability found on physical examination, the Veteran complained of instability and noted that she used a cane and a brace for ambulation.  Therefore, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran did have instability at the time of the 2007 VA examination.   Instability warrants a separate compensable rating under DC 5257.  Two separate ratings of 10 percent each for slight lateral instability and limitation of motion due to arthritis in the left knee would combine to a 20 percent disability rating.  See 38 C.F.R. §§ 4.25; 4.71a, DCs 5003, 5260, 5257.

Moreover, the subsequent July 2008 MRI found that the Veteran had a lateral meniscus tear of the left knee.  Additionally, a December 2009 VA examination report demonstrated impairment that would warrant a disability rating in excess of 10 percent in that the report reflected that the Veteran had flexion limited to 45 degrees (which would warrant a 10 percent rating under DC 5260), extension limited to 10 degrees (which would warrant a separate 10 percent rating under DC 5261), and objective evidence of slight lateral instability (which would warrant a separate 10 percent rating under DC 5257).  These three separate 10 percent ratings would combine to a 30 percent rating for the left knee.  See 38 C.F.R. § 4.25.  

Finally, the examiner in July 2007, whose report was relied on by the RO to decrease the disability rating, did not review the claims file and thus was not shown to get an accurate medical history of the Veteran's left knee disability.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court restored a rating and remanded the case, in part, because the VA medical examiner did not review the claims folder prior to the examination.  The Court noted that the failure to review the record rendered the examination inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  

As noted above, in a rating reduction case, VA has the burden of establishing improvement.  Peyton, supra.  The Board finds that there was insufficient basis for the RO's finding that the Veteran's disability had demonstrated actual improvement.  Accordingly, the Board finds that the reduction from 20 to 10 percent was improper.  It follows that the 20 percent rating for the left knee disability is restored.


ORDER

Entitlement to restoration of a 20 percent rating for service-connected chondromalacia of the left knee with degenerative joint disease of the patellofemoral joint, effective January 1, 2008, is granted.



REMAND

As noted above, the Veteran's 20 percent rating for her service-connected left knee disability has been restored.  However, the findings on a December 2009 VA examination report indicate that the criteria for an even higher disability rating for her left knee disability are potentially met.  Specifically, she had flexion limited to 45 degrees (which would warrant a 10 percent rating under DC 5260), extension limited to 10 degrees (which would warrant a separate 10 percent rating under DC 5261), and objective evidence of at least slight lateral instability (which would warrant at least a separate 10 percent rating under DC 5257).  These three separate 10 percent ratings would combine to a 30 percent rating for the left knee.  See 38 C.F.R. §§ 4.25, 4.71a, DCs 5260,5261, 5257.  

Additionally, the subsequent December 2009 VA examination report suggests that a rating in excess of 30 percent may be warranted.  Specifically, the examiner mentioned that the Veteran had additional limitations after three repetitions of range of motion.  Unfortunately, the examiner did not specify what these additional limitations were, i.e., whether it meant additional instability or additional limitation of motion, and if there was additional limitation of motion, to what degree motion was additionally limited, etc.  When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds this examination report suggests a higher disability rating may be warranted, but is not sufficiently detailed for rating purposes.  As such, this matter must be remanded to obtain a new VA examination.  See 38 C.F.R. § 4.2.

In addition, a September 2010 VA examination report mostly addressing the back noted that the Veteran had been seen several times in 2010 for her left knee and most recently by "ortho" in July 2010, where it was found she had range of motion from 0 to 90 degrees with painful motion.  The examiner determined that because the Veteran had not been seen recently for her back disorder then it did not appear that her back condition had chronically increased in severity due to the left knee.  The examiner acknowledged a May 2010 note that reflected an emergency room visit the previous week for back pain, but stated that the Veteran was told the pain was from kidney stones.  As noted above, there are no treatment records in the claims file after January 2007.  Therefore, because the September 2010 VA examiner apparently relied on May 2010 VA treatment records, which have not been associated with the claims file, to support his negative etiology opinion, the Board finds that remand is warranted to obtain the Veteran's complete VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's complete treatment records pertaining to the back and left knee from the VAMC in Salisbury, North Carolina dated from January 2007 to present.  Document all attempts to obtain these records.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further actions VA will take regarding her claim.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the present severity of her left knee disability.  The claims folder, to include any relevant documents from the Veteran's efolder in Virtual VA, should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the left knee joint.  In conducting range of motion testing of the left knee, the examiner should specifically note whether - upon repetitive motion of the Veteran's left knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly; and if relevant should describe the additional limitations of motion in degrees.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, after conducting any other development deemed necessary by the AOJ, the AOJ should readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


